


117 HRES 466 IH: Urging the International Olympic Committee to take into consideration the mass detention of Uyghurs and consider all options to uphold the fundamental rights of persecuted minorities in China ahead of the 2022 Olympic Games.
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
117th CONGRESS
1st Session
H. RES. 466
IN THE HOUSE OF REPRESENTATIVES

June 8, 2021
Mr. Malinowski (for himself, Mr. Gallagher, Mr. Meeks, Mr. McCaul, Ms. Wexton, Mrs. Kim of California, Mr. McGovern, Mr. Smith of New Jersey, and Mrs. Wagner) submitted the following resolution; which was referred to the Committee on Foreign Affairs

RESOLUTION
Urging the International Olympic Committee to take into consideration the mass detention of Uyghurs and consider all options to uphold the fundamental rights of persecuted minorities in China ahead of the 2022 Olympic Games.


Whereas more than 1,000,000 ethnic Uyghurs have been detained in a continuing campaign of mass arbitrary detention in camps in the Xinjiang Uyghur Autonomous Region of the People’s Republic of China on the basis of their ethnicity, culture, and religion, raising the spectre of crimes against humanity and genocide; Whereas authorities of the Government of China have reportedly imposed widespread forced sterilization, abortions, and birth control against Uyghur women, potentially representing a systematic campaign to prevent births within a specific ethnic group;
Whereas there remain over 300 mass detention facilities in the Xinjiang Uyghur Autonomous Region, including forced labor camps, re-education or indoctrination camps, prisons, and other detention facilities, where Uyghurs and other Muslim or Turkic minorities are arbitrarily detained, over 60 of which have shown signs of expansion in the past year; Whereas a recent Chinese Communist Party white paper claims that between 2014 and 2019, over 1,000,000 Uyghurs a year received vocational training, a euphemism understood to indicate political and linguistic indoctrination accompanied by requirements that detainees renounce their Uyghur religious and ethnic identity;
Whereas there have been multiple credible reports that detained Uyghurs are subjected to torture and sexual abuse, as well as forced labor at factories producing goods for export inside and outside the detention facilities; Whereas, in October 2020, 39 countries at the United Nations Third Committee of the General Assembly appealed for action on the mass arbitrary detentions and other crimes against the Uyghur Muslim population of the Xinjiang Uyghur Autonomous Region;
Whereas the 2018 concluding observations of the United Nations Committee on the Elimination of Racial Discrimination decried reports of mass arbitrary detention of Uyghurs; Whereas over 400 international nongovernmental organizations have joined together to decry the mass arbitrary detentions of Uyghurs in the Xinjiang Uyghur Autonomous Region;
Whereas the Olympic Charter states that the practice of sport is a human right that shall be secured without discrimination of any kind, such as race, colour, sex, sexual orientation, language, religion, political or other opinion, national or social origin, property, birth or other status—a right that by definition cannot be secured in a country in which over 1,000,000 people are imprisoned in camps because of their race, language, and religion; Whereas the 2008 Olympics in Beijing were accompanied by widespread tracking, arrest, and intimidation of foreign journalists and bloggers, as well as restrictions on movement of journalists, contrary to explicit commitments made by the Government of the People’s Republic of China to the International Olympic Committee;
Whereas the Government of China denied visas for some journalists granted press accreditation for the 2008 Olympic Games, and the Beijing Organising Committee of the Olympic Games repeatedly refused to address incidents involving freedom of expression; and Whereas the International Olympic Committee faced broad criticism for failing to adequately anticipate infringements by the Government of the People’s Republic of China’s on freedom of expression and press for international media and 2008 Olympics participants, and failing to hold the Government of the People’s Republic of China to their own commitments to safeguard human rights during the 2008 games: Now, therefore, be it

That the House of Representatives urges the International Olympic Committee to— (1)consider that the Olympic Charter’s principles of solidarity and nondiscrimination are hard to reconcile with holding the 2022 Winter Games in a country the government of which stands credibly accused of perpetrating crimes against humanity and genocide against ethnic and religious minorities;
(2)take into account the recent precedent of the 2008 games, at which Olympic athletes, spectators, and international media had their fundamental freedoms severely challenged, and the likely limitations the Government of China will seek to enforce on participants speaking out about ongoing persecution of the Uyghurs and other human rights abuses in China, despite repeated commitments by the Government of China; (3)emphasize that the International Olympic Committee is not opposed to moving an Olympic competition in all circumstances, and will keep this option available as demanded by the human rights situation, and initiate an emergency search process for suitable replacement facilities for the 2022 Winter Olympics if the Government of China fails to release all arbitrarily held Uyghurs from mass detention centers and prisons;
(4)affirm the International Olympic Committee’s— (A)desire to stay above politics does not permit turning a blind eye to mass atrocity crimes, which cannot and should not be dismissed as mere political concerns; and
(B)commitment to the fundamental rights instruments of the international system, which are beyond partisan or domestic policy, and upon which the success of the entire Olympic project depends; and (5)propose a set of clear, executable actions to be taken by the International Olympic Committee upon infringement of freedom of expression by a host country’s government during any Olympics event, including the 2022 Winter Olympics, against athletes, participants, and international media.

